Reissue Application Non-Final Rejection—First Action
	This reissue application is a continuation of US patent 9,439,191 issued September 6, 2016, and filed as US application 14/313,641, filed on June 24, 2014. US application 14/313,641 is a continuation of 14/010,038, filed on August 26, 2013, now US Patent 8,787,327, which is a continuation of US application 13/438,399, filed on April 3, 2012, now patent number 8,619,726, which is a continuation of application 12/187,762, filed on August 7, 2008, now US Patent 8,160,033 which claims priority under 35 USC §119 to Korean application 10-2007-0079246, filed on August 7, 2007. 
	Original claims 1-16 are cancelled. Claims 17-36 are added. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                     Rejection under 35 USC §251—Defective Reissue Oath 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current AIA  provisions.  
35 USC §251 recites:
 (a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) MULTIPLE REISSUED PATENTS.— The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.— The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest..

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent. 
Claims 17-36 are rejected under 35 USC §251(c) due to a defective reissue declaration. 
There are no signatures provided for the inventors Gert Jan Van Liseout, Hwan-Joon Kwon and Jun-Ho Lee Correction is required. Specifically, MPEP 1412.03, Subsection V(a) states:
Any reissue application filed on or after September 16, 2012 must be applied for by all of the patentees. However, in a broadening reissue application filed on or after September 16, 2012, the original reissue oath or declaration must be signed by all of the inventors, unless the application for the patent (for which reissue is requested) was filed under 37 CFR 1.46  by the assignee of the entire interest (see 37 CFR 1.175(c)(2) ).

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 17-36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ojala et al (US Patent 7,996,744). 
	Claim 17:  A method for receiving data in a communication system (FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and reception of data), the method comprising: 
	acquiring a number of hybrid automatic repeat request (HARQ) processes (col. 9, lines 38-39 refer to a “HARQ process number” defined in three bits. A three bit word allows for 8 possible HARQ process numbers) associated with a semi-persistent resource allocation (col. 4, lines 27-30, “The approach described herein, according to various embodiments, removes the blind combination possibility to limit the complexity increase introduced by semi-persistent scheduling”) and a periodicity associated with the semi-persistent resource allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
	wherein consecutive HARQ process identifiers (IDs) from 0 to N-1 are used for the - semi-persistent resource allocation in case that the number of HARQ processes associated with the semi-persistent resource allocation is N (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
1
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7); 
	identifying a HARQ process ID by using the number of HARQ processes associated with the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)) the periodicity associated with the semi-persistent resource allocation (“n” is a system subframe number where a data packet occurs (col. 9, lines 55-61). As shown in FIG 6B, illustration 611, the subframe numbers are periodic from 0[Wingdings font/0xE0]4) and a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)); 
	and receiving a data associated with the HARQ process ID based on the periodicity associated with the semi-persistent resource allocation and the system frame number (As 
	Claim 18: The method of claim 17, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data transmission (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame). 
	Claim 19: The method of claim 17, wherein the data is for an initial transmission (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission).  
	Claim 20: The method of claim 17, wherein the HARQ process ID is identified based on a modulo function for the periodicity associated with the semi-persistent resource allocation and a system frame by the number of HARQ processes associated with the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                        (5 k+ n) mod 8    (mod stands for “modulo”)
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7). The symbol “n” is a system subframe number (col. 9, lines 55-61). As shown in FIG 6B, illustration 611, the subframe number indicates which slot within the . 
	Claim 21: The method of claim 17, further comprising identifying a size of a soft buffer for the data (col. 11, lines 57-60, “Moreover, the UE 101 may buffer data received on a given number of TTIs, and the maximum amount of buffered data is defined by the maximum delay between a transmission and a retransmission”). 
	Claim 22:  A method for transmitting data in a communication system (FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and reception of data), the method comprising: 
	transmitting information representative of (col. 9, lines 23-26) a number of hybrid automatic repeat request (HARQ) processes (col. 9, lines 38-39 refer to a “HARQ process number” defined in three bits. A three bit word allows for 8 possible HARQ process numbers) associated with a semi-persistent resource allocation (col. 4, lines 27-30, “The approach described herein, according to various embodiments, removes the blind combination possibility to limit the complexity increase introduced by semi-persistent scheduling”) and a periodicity associated with the semi-persistent resource allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
	wherein consecutive HARQ process identifiers (IDs) from 0 to N-1 are used for the - semi-persistent resource allocation in case that the number of HARQ processes associated with the semi-persistent resource allocation is N (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
2
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7); 
	identifying a HARQ process ID by using the number of HARQ processes associated with the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                              ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)) the periodicity associated with the semi-persistent resource allocation (“n” is a system subframe number where a data packet occurs (col. 9, lines 55-61). As shown in FIG 6B, illustration 611, the subframe numbers are periodic from 0[Wingdings font/0xE0]4) and a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)); 
	transmitting a data associated with the HARQ process ID based on the periodicity associated with the semi-persistent resource allocation and the system frame number (As 
	Claim 23: The method of claim 22, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data transmission (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame). 
	Claim 24: The method of claim 22, wherein the data is for an initial transmission (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission).  
	Claim 25: The method of claim 22, wherein the HARQ process ID is identified based on a modulo function for the periodicity associated with the semi-persistent resource allocation and a system frame by the number of HARQ processes associated with the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                        ((5 k)+ n) mod 8    (mod stands for “modulo”)
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7. The symbol “n” is a system subframe number (col. 9, lines 55-61). As shown in FIG 6B, illustration 611, the subframe number indicates which slot within the . 
	Claim 26: The method of claim 22, further comprising identifying a size of a soft buffer for the data (col. 11, lines 57-60, “Moreover, the UE 101 may buffer data received on a given number of TTIs, and the maximum amount of buffered data is defined by the maximum delay between a transmission and a retransmission”). 
	Claim 27:  An apparatus for receiving data in a communication system (FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and reception of data), the apparatus comprising:
	a transmitter configured to transmit a number of hybrid automatic repeat request (HARQ) processes (col. 9, lines 38-39 refer to a “HARQ process number” defined in three bits. A three bit word allows for 8 possible HARQ process numbers) associated with a semi-persistent resource allocation (col. 4, lines 27-30, “The approach described herein, according to various embodiments, removes the blind combination possibility to limit the complexity increase introduced by semi-persistent scheduling”) and a periodicity associated with the semi-persistent resource allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
	wherein consecutive HARQ process identifiers (IDs) from 0 to N-1 are used for the - semi-persistent resource allocation in case that the number of HARQ processes associated with the semi-persistent resource allocation is N (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
3
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7); 
	transmit a data associated with a HARQ process ID by using the number of HARQ processes associated with the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                                ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)) the periodicity associated with the semi-persistent resource allocation (“n” is a system subframe number where a data packet occurs (col. 9, lines 55-61). As shown in FIG 6B, illustration 611, the subframe numbers are periodic from 0[Wingdings font/0xE0]4) and a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)); 
	a controller configured to identify a data associated with the HARQ process ID based on the periodicity associated with the semi-persistent resource allocation and the system frame number (As shown within FIG 1, the base station 10 transmits the HARQ transmission containing the HARQ process number to the UE (user equipment 101. See col. 6, lines 5-16)). 
	Claim 28: The apparatus of claim 27, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data transmission (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame). 
	Claim 29: The apparatus of claim 27, wherein the data is for an initial transmission (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission).  
	Claim 30: The apparatus of claim 27, wherein the HARQ process ID is identified based on a modulo function for the periodicity associated with the semi-persistent resource allocation and a system frame by the number of HARQ processes associated with the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                        (5 k+ n) mod 8    (mod stands for “modulo”)
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7. The symbol “n” is a system subframe number (col. 9, lines 55-61). As shown in FIG 6B, illustration 611, the subframe number indicates which slot within the . 
	Claim 31: The apparatus of claim 27, wherein the controller is further configured to identify a size of a soft buffer for the data (col. 11, lines 57-60, “Moreover, the UE 101 may buffer data received on a given number of TTIs, and the maximum amount of buffered data is defined by the maximum delay between a transmission and a retransmission”). 
	Claim 32:  An apparatus for receiving data in a communication system (FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and reception of data), the apparatus comprising:
	a controller configured to acquire a number of hybrid automatic repeat request (HARQ) processes (col. 9, lines 38-39 refer to a “HARQ process number” defined in three bits. A three bit word allows for 8 possible HARQ process numbers) associated with a semi-persistent resource allocation (col. 4, lines 27-30, “The approach described herein, according to various embodiments, removes the blind combination possibility to limit the complexity increase introduced by semi-persistent scheduling”) and a periodicity associated with the semi-persistent resource allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
	wherein consecutive HARQ process identifiers (IDs) from 0 to N-1 are used for the - semi-persistent resource allocation in case that the number of HARQ processes associated with the semi-persistent resource allocation is N (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
4
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7); 
	identifying a HARQ process ID by using the number of HARQ processes associated with the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                         ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)) the periodicity associated with the semi-persistent resource allocation (“n” is a system subframe number where a data packet occurs (col. 9, lines 55-61). As shown in FIG 6B, illustration 611, the subframe numbers are periodic from 0[Wingdings font/0xE0]4) and a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)); 
	a receiver configured to receive a data associated with the HARQ process ID based on the periodicity associated with the semi-persistent resource allocation and the system frame number (As shown within FIG 1, the base station 10 transmits the HARQ transmission containing the HARQ process number to the UE (user equipment 101. See col. 6, lines 5-16)). 
	Claim 33: The apparatus of claim 32, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data transmission (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame). 
	Claim 34: The apparatus of claim 232, wherein the data is for an initial transmission (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission).  
	Claim 35: The apparatus of claim 32, wherein the HARQ process ID is identified based on a modulo function for the periodicity associated with the semi-persistent resource allocation and a system frame by the number of HARQ processes associated with the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                        (5 k+ n) mod 8    (mod stands for “modulo”)
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7. The symbol “n” is a system subframe number (col. 9, lines 55-61). As shown in FIG 6B, illustration 611, the subframe number indicates which slot within the . 
	Claim 36: The apparatus of claim 32, wherein the controller is further configured to identify a size of a soft buffer for the data (col. 11, lines 57-60, “Moreover, the UE 101 may buffer data received on a given number of TTIs, and the maximum amount of buffered data is defined by the maximum delay between a transmission and a retransmission”). 
                                         Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 9,439,191 is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

                                              Information Material to Patentability
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

                                                   Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number is (571) 272-4084. The examiner can normally be reached on 9:30-6:00 Monday -Friday.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992     



Conferees:

/JDC/            Primary Examiner, Art Unit 3992                                                                                                                                                                                                                   
/ALEXANDER J KOSOWSKI/            Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                       
                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The formula printed at col. 9, lines 50-62 is printed with a question mark inserted: (5? K + n) mod 8. However, this is apparently a typographical error.  An example is given at col. 9, line 58 where (5? 2+4) mod 8 =6. The only way to a have a solution equal to 6  is when the “?” is actually a multiplication sign. In other words, ((5 x 2) + 4) mod 8 = the remainder of 14/8 = 6.  
        2 The formula printed at col. 9, lines 50-62 is printed with a question mark inserted: (5? K + n) mod 8. However, this is apparently a typographical error.  An example is given at col. 9, line 58 where (5? 2+4) mod 8 =6. The only way to a have a solution equal to 6  is if the “?” is actually a multiplication sign. In other words, ((5 x 2) + 4) mod 8 = the remainder of 14/8 = 6.  
        3 The formula printed at col. 9, lines 50-62 is printed with a question mark inserted: (5? K + n) mod 8. However, this is apparently a typographical error.  An example is given at col. 9, line 58 where (5? 2+4) mod 8 =6. The only way to a have a solution equal to 6  is if the “?” is actually a multiplication sign. In other words, ((5 x 2) + 4) mod 8 = the remainder of 14/8 = 6.  
        4 The formula printed at col. 9, lines 50-62 is printed with a question mark inserted: (5? K + n) mod 8. However, this is apparently a typographical error.  An example is given at col. 9, line 58 where (5? 2+4) mod 8 =6. The only way to a have a solution equal to 6  is if the “?” is actually a multiplication sign. In other words, ((5 x 2) + 4) mod 8 = the remainder of 14/8 = 6.